WHEELER, District Judge.
The bill sets up the plaintiff as an alien, and the defendants as citizens of Maine, and alleges that the defendant Isaac Lawrence, on July 28, 1893, to defraud his creditors, including the plaintiff, conveyed all of his property, consisting of some personal property, and real estate of large value, in the city of New York, to two of the other defendants, in trust to take possession of the real estate, collect all the personal estate, and receive all the proceeds of the real estate, in trust to pay all his debts and liabilities then existing, and, among other things, to pay annually to him, out of the income, $3,000; that on November 3, 189.8,” the plaintiff recovered judgment against him in this court for $2,702.80, on which execution has been returned unsatisfied; and prays, among other things, that the judgment he decreed a lien upon, and that the trustees he decreed to pay it out of the proceeds of, the property, *322or of that part reserved to the judgment debtor. The bill has been demurred to, and the cause has been heard upon the demurrer.
One of the principal .grounds of demurrer is the bringing of the suit here, out of the district whereof the defendants are inhabitants. But the parties are such that jurisdiction of suits between them is given to the federal courts. The suit is brought to enforce a lien upon the property here, and the situs of the property is as well left by the statutes to draw the suit into this district as inhabitancy of the defendants is, without that, left to draw it elsewhere. Acts 1888, § 5 (25 Stat. 433); Acts 1875, § 8 (18 Stat. 470).
' The other principal ground is want of equity. The provision in the conveyance for the then existing debts of the judgment debtor would seem to negative any idea that he intended to defraud then existing creditors, but he might intend to defraud new creditors by the change in his former ownership. And the interest of $3,000 a year, reserved to himself in -his own property, would seem to be such an estate or right as can be reached in equity for the payment of his debts. That interest remains in him of his property as it was before, and continues liable when it can be reached. This is a proper mode to reach it; Demurrer overruled; defendants to answer over by February rule day.